Citation Nr: 0334929	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-19 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO decision which 
determined that continued entitlement to special monthly 
pension due to the need of aid and attendance of another 
person was no longer shown and should be discontinued, 
effective October 1, 2002.  A personal hearing at the RO was 
held in June 2002.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate the 
claim.

2.  The evidence does not show that the veteran is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; is a patient in a nursing 
home or is bedridden.  

3.  The veteran is able to care for his daily personal needs 
without assistance from others, and is able to protect 
himself from the hazards and dangers of daily living.  



CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance of another person 
have been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.102, 3.351, 3.352, (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in October 2001.  The letter 
provided the veteran with 60 days to respond; however, the 
law requires that he be afforded one year to respond.  
38 U.S.C.A. § 5103(b); Paralyzed Veterans of America v. 
Secretary, 245 F.3d 1334 (Fed. Cir. 2003).  In this case, the 
veteran has submitted argument in reference to his claim 
dated in August 2002, more than one year after the VCAA 
notice, suggesting that he did not feel constrained by the 60 
day limit.  Moreover, in correspondence from his 
representative dated in October 2002, it was specifically 
noted that the veteran felt that he had stated his case 
completely.  In this case, the notice requirements of the 
VCAA have been met by the RO.  

VA has also obtained all relevant treatment records, and 
afforded the veteran VA examinations.  These actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2003).

I.  Factual Background

Private medical records dated from April 2000 to May 2000 
show that the veteran was seen after an accident with a 
bicycle.  The diagnoses included status post bicycle fall 
with non-displaced fracture of C6.  It was noted that the 
veteran was neurologically intact.  A May 2000 record 
reflects severe left neck, shoulder and arm pain.  
Radiographic evidence for delayed instability at C5-6 
secondary to the cervical spine injury was also reported.  

On VA general medical examination in July 2000, the diagnoses 
included report of head injury but with fairly unremarkable 
screening examination and status post C5-C6 fusion with no 
evidence of cervical myelopathy.  

On VA aid and attendance examination in July 2000, the 
veteran indicated that he fractured his neck in April 2000 
and was now unable to care for himself.  Specifically, he 
stated that he could not put on his shoes or bathe himself.  
It was noted that he was able to feed himself but dropped his 
food when attempting to do so.  He was able to button his 
shirt but required assistance in getting his pants pulled up.  
He was able to attend to "needs of nature" unassisted, most 
of the time.  He complained of paresthesias of the hands and 
feet and numbness of the left extremity.  He stated that his 
grasp was weak and he was unable to open medication bottles 
without assistance.  It was noted that the veteran wore a 
cervical collar and had restricted range of motion due to 
increased pain in the neck.  The veteran reported dizziness 
when changing position and poor balance.  He related that he 
experienced short-term memory problems and difficulty with 
recent recall.  He was able to walk one block without the 
assistance of another but felt unsteady in doing so.  It was 
noted that his caregiver took him out for walks 2-3 times per 
day.  His caregiver reportedly provided stand-by assistance 
as needed.  It was reported that the veteran required a cane 
or walking stick for balance when walking.  He used a 
wheelchair for longer distances.  The diagnosis included 
dysphasia; "cervicalgia", and status post neck fracture.  
The examiner certified that the veteran required the daily 
personal health care services of a skilled provider without 
which the veteran would require hospital, nursing home or 
other institutional care.  

A July 2000 VA medical record reflects that the veteran was 
able to walk two or three blocks with assistance.  He 
complained of a constant headache, blurred vision, and 
continuous paresthesias in all extremities.  An August 2000 
record notes that the veteran continued to have a number of 
complaints and that significant head injury may have produced 
post-concussive syndrome resulting in headaches, dizziness, 
and a number of other complaints.  

In an August 2000 RO decision, entitlement to non-service-
connected pension benefits was granted.  The RO also 
determined that entitlement to special monthly pension 
benefits were warranted based on the need for aid and 
attendance, effective May 23, 2000.  

The veteran was seen for psychological testing in February 
2001.  It was noted that he had an extensive history of 
alcohol dependence and multiple DUI's.  The examiner 
indicated that the veteran was in a wheelchair and was alert 
and cooperative during the assessment.  Results of the 
testing revealed severe cognitive deficits in all areas 
including, orientation, attention, comprehension, repetition, 
memory, judgment and reasoning.  It was noted that the 
findings suggested severe dementia.

On VA aid and attendance examination in April 2001, it was 
noted that the veteran did not drive and came to the 
appointment accompanied by a friend.  He complained of 
decreased range of motion of his neck.  He was not 
hospitalized and lived with friends.  He was not permanently 
bedridden.  The examiner noted that his visual acuity near 
corrected using both eyes simultaneously was 20/25.  On 
physical examination, it was noted that he did not have any 
definite spasticity in the extremities.  He seemed to have 
difficulty with weight bearing in the lower extremities but 
it was somewhat inconsistent.  The examiner commented that in 
reviewing his status as compared with the July 2000 
examination, there seemed to be some differences.  It was 
noted that at that time, the veteran had a mini-mental status 
examination score of 28/30.  The examiner questioned the 
deterioration in his neuropsychological testing.  The 
examiner indicated that a head CT scan was necessary for some 
objective evidence of his brain status.  It was noted that 
unless it showed some remarkable abnormalities, repeat 
psychological testing and neurological examination to 
document his motor status were recommended.  

A May 2001 CT brain scan showed that multiple non-contrast 
transverse images were negative.  

VA mental health treatment records dated in March 2001 noted 
a diagnostic assessment of organic affective syndrome with 
dementia.  His Global Assessment of Functioning (GAF) score 
was 40.  A May 2001 record reveals that the veteran was 
diagnosed with organic affective disorder with dementia and 
PTSD.  

On VA mental disorders examination in October 2001, it was 
noted that the examiner reviewed the claims folder prior to 
the examination.  On mental status examination, it was noted 
that the veteran presented in acute distress.  His hygiene 
was poor and his grooming was disheveled.  He made good eye 
contact, was alert and his speech was normal in rate and 
volume but decreased in amount.  He could not state his 
address or zip code and incorrectly reported that current 
date and the current president.  Diagnostic testing of 
malingering yielded a positive score.  It was noted that the 
veteran met the criteria for malingering with antisocial 
personality traits and a marked level of emotional 
disturbance.  The examiner stated that his deficits could not 
be attributed to a known syndrome.  It was noted that he was 
apparently seeking secondary gain from cognitive impairment.  
The examiner indicated that there was clear presence of 
antisocial characteristics and positive results on several 
specific measures of neuropsychological faking.  The 
diagnostic impressions included malingering; physical and 
sexual abuse of a child (victim tentative history); PTSD, 
chronic; personality disorder, not otherwise specified 
(antisocial traits), and neck fracture.  The GAF score was 
51.  The examiner stated that while the presence of simulated 
cognitive impairment was highly likely, it was possible that 
there were severe emotional disturbances causing many of his 
reported cognitive deficits.  It was noted that his 
confinement to a wheelchair might also be an indicator of a 
conversion symptoms and should be evaluated for its 
neurological basis.  The examiner indicated that the veteran 
should not be considered competent to manage funds in his own 
best interests.  

On VA neurological examination n September 2001, the examiner 
indicated that it was difficult to assess the veteran's 
mental status fully because of the overt poor concentration 
and inconsistencies in his responses.  The examiner stated 
that it was possible that the veteran wanted the examiner to 
believe that his memory was poor and within that 
inconsistency was a difficulty in really providing an 
accurate assessment.  It was noted that it was reasonable to 
think that the veteran might have had some mental status 
deficit based on the type of injury he had that led to the 
neck fracture; however, the examiner suggested that the 
veteran was defeating his own purpose by his apparent refusal 
to fully cooperate.  The examiner noted that there was no 
lateralized or localized brain abnormality and no evidence of 
a spinal cord abnormality.  The examiner opined that the 
veteran's impairment was mostly based on chronic pain 
syndrome plus/minus any encephalopathy that might be present.  

VA medical records dated from May 2001 to March 2002 were 
submitted.  It was noted that the veteran was admitted to the 
hospital in August 2001 due to depression.  The discharge 
diagnoses included alcohol dependence; substance induced mood 
disorder; history of organic affective syndrome with 
dementia, and history of PTSD.  

In an April 2002 decision, the RO proposed to discontinue 
entitlement to special monthly pension previously assigned 
based on the need for aid and attendance.  A finding of 
incompetency was also proposed.  

In a June 2002 statement in support of his claim, the veteran 
indicated that following an accident in April 2000, he had 
several physical problems and memory difficulties.  He said 
that he needed assistance with activities of daily living 
such as cooking, driving, and bathing.  

During the June 2002 decision review officer's hearing, the 
veteran testified that he was confined to a wheelchair and 
required the aid and assistance of another person in order to 
live on his own.  He related that he needed assistance with 
hygiene and grooming and following healthcare orders.  He 
said that he was so disabled that without the aid and 
attendance of another person he would require 
hospitalization, nursing home care or other residential 
institutional care.  

In a July 2002 RO decision, it was determined that 
entitlement to special monthly pension due to the need of aid 
and attendance of another person was no longer shown and was 
discontinued effective October 1, 2002.  The RO also 
determined that the veteran was not competent to handle 
disbursement of funds.  

On VA aid and attendance examination conducted in August 
2002, the veteran complained of chronic neck pain, right 
shoulder pain, and paresthesias.  He stated that he needed 
assistance with all activities of daily living, was 
wheelchair bound and unable to ambulate.  It was noted that 
he had an unsteady gait and balance and he reported a history 
of frequent falling when unsupervised.  The veteran claimed 
that he required a walker, cane and wheelchair for 
ambulation.  Some problems with long and short-term memory 
and concentration were reported.  The examiner certified that 
the veteran required the daily personal health care services 
of a skilled provider, without which he would require 
hospital, nursing home or other institutional care.  

In an October 2002 decision review officer's decision, it was 
determined that the veteran was considered competent to 
handle disbursement of funds.  Entitlement to special monthly 
pension remained denied.  


II.  Analysis

As noted above, the veteran is currently in receipt of 
pension pursuant to 38 C.F.R. § 3.3(a)(3).  Entitlement to 
special monthly pension by reason of the need for aid and 
attendance was established in an August 2000 RO decision.  In 
an April 2002 decision, the RO proposed to eliminate 
entitlement to special monthly pension and such was 
discontinued in a July 2002 decision, effective October 1, 
2002.  

The reduction in this case is governed by the provisions of 
38 C.F.R. § 3.105(f), which reads as follows:

Reduction in evaluation--pension. Where a 
change in disability or employability 
warrants a reduction or discontinuance of 
pension payments currently being made, a 
rating proposing the reduction or 
discontinuance will be prepared setting 
forth all material facts and reasons. The 
beneficiary will be notified at his or 
her latest address of record of the 
contemplated action and furnished 
detailed reasons therefore, and will be 
given 60 days for the presentation of 
additional evidence to show that pension 
benefits should be continued at their 
present level. Unless otherwise provided 
in paragraph (i) of this section, if 
additional evidence is not received 
within that period, final rating action 
will be taken and the award will be 
reduced or discontinued effective the 
last day of the month in which the final 
rating action is approved.
38 C.F.R. § 3.105(f) (2003).

For pension purposes, a veteran will be considered in need of 
regular aid and attendance if he: (1) Is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) Is a patient in a nursing home 
because of mental or physical incapacity; or (3) Establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).  

The evidence does not show that the veteran is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less.  The evidence also does not show 
that the veteran is a patient in a nursing home.  

Therefore, the Board will consider whether a factual need for 
aid and attendance is establishes pursuant to 38 C.F.R. 
§ 3.352(a).  In order to establish entitlement to benefits 
based on the need for regular aid and attendance, at least 
one of the factors listed in § 3.352 must be shown.  Turco v. 
Brown, 9 Vet. App. 222 (1996).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this determination, "bedridden" will be 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated be found to exist before a favorable 
rating may be made.  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).  

In addition, determinations that the appellant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Prejean v. West, 13 Vet. App. 444 (2000).  

The veteran disabilities as currently rated by the RO 
include: dementia, rated 70 percent disabling; status post 
fusion, fracture of cervical spine, rated 30 percent 
disabling; hypertension, rated 10 percent disabling, a skin 
rash, rated 10 percent disabling, and a variety of other 
disorders rated noncompensable.  

In this case, the evidence as to the vetern's need for aid 
and attendance is divergent.  On the one hand there are 
examinations reporting that the veteran is severely disabled 
and needs regular aid and attendance for most activities of 
daily living.  

On the other hand there is ample evidence that the veteran is 
malingering.  In support of this evidence is the fact that 
objective testing, including the CT scan, and are normal.  In 
addition, the veteran's treatment records seem to show a less 
severe level of disability than has been reported on 
examinations.  During VA hospitalization in August 2001, when 
the current diagnoses were alcohol dependence, and substance 
induced mood disorder, it was specifically noted that he was 
capable of performing the following activities as self care: 
eating, grooming , bathing, dressing, toileting, ambulation, 
bladder management, bowel management, was able to transfer 
himself from a bed to a chair, transfer himself to a toilet, 
and walk to a bathroom.  When not consuming alcohol, he slept 
eight hours per night.

Group therapy notes show that he was able to participate in 
satisfactorily in these sessions without any reported 
evidence of the dementia reported on some examinations.  
Mental status examination conducted in August 2001 shows that 
dementia was not identified.  It was also reported that he 
could ambulate, albeit with difficulty.   The treatment 
records do show that the veteran has a risk of falling, and 
that he has tangential, but goal directed speech.  The 
records also show some suicidal or homicidal ideation when 
drinking.  However, disability from drinking alcohol would be 
of misconduct etiology and could not serve as a basis for an 
award of pension benefits.  38 C.F.R. §§ 3.1(n), 3.342(a) 
(2003).

As noted above, pertinent language of 38 C.F.R. § 3.352(a) 
states that the need for aid and attendance must be based on 
actual requirements of personal assistance from others.  The 
examiner who conducted the August 2002 aid and attendance 
examination concluded that the veteran was in need of regular 
aid and attendance.  However, this examination is of limited 
probative value, since it apparently took the veteran's 
presentation at face value, and did not consider the previous 
reports of malingering, negative test results, or the much 
less severe level of symptomatology shown in the treatment 
records (some of which were contemporary with the 
examination).  For the same reasons the findings on the July 
2000 examination are also of limited value.

The Board concludes that the weight of the evidence is 
against a finding that he has disabilities that require 
regular aid and attendance as defined in 38 C.F.R. 
§ 3.352(a). 


ORDER

Special monthly pension on account of the need for regular 
aid and attendance of another person is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



